Cross motion to dismiss appeal granted, without costs, unless appellant shall serve a copy of the notice of appeal on the Rensselaer County Attorney on or before April 12, 1982, in which event cross motion denied (see Matter ofRodes v Rodes, 19 AD2d 791). In the event a copy of the notice of appeal is timely served on the Rensselaer County Attorney, motion for extension of time to perfect appeal granted, without costs, and time extended to June 30, 1982. Mahoney, P. J., Kane, Casey, Mikoll and Yesawich, Jr., JJ., concur.